 


114 HRES 411 EH: Finding that the President has not complied with section 2 of the Iran Nuclear Agreement Review Act of 2015.
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 411 
In the House of Representatives, U. S.,

September 10, 2015
 
RESOLUTION 
Finding that the President has not complied with section 2 of the Iran Nuclear Agreement Review Act of 2015. 
 
 
Whereas section 135(h)(1) of the Atomic Energy Act of 1954, as enacted by section 2 of the Iran Nuclear Agreement Review Act of 2015, defined the term agreement as meaning an agreement related to the nuclear program of Iran that includes the United States, commits the United States to take action, or pursuant to which the United States commits or otherwise agrees to take action, regardless of the form it takes, whether a political commitment or otherwise, and regardless of whether it is legally binding or not, including any joint comprehensive plan of action entered into or made between Iran and any other parties, and any additional materials related thereto, including annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future.;  Whereas section C(14) of the Joint Comprehensive Plan of Action requires Iran to implement the Roadmap for Clarification of Past and Present Outstanding Issues regarding Iran’s Nuclear Program (referred to as the Roadmap) which was agreed to with the IAEA; 
Whereas the Roadmap identifies two separate, confidential agreements between the IAEA and Iran, one to address remaining outstanding issues related to Possible Military Dimensions of Iran’s nuclear program, and another regarding the issue of Parchin;  Whereas both of those agreements constitute side agreements within the meaning of section 135(h)(1); 
Whereas section 135(a)(1)(A) requires the President to transmit the agreement, including any side agreements, as defined by section 135(h)(1) to the appropriate congressional committees and leadership;  Whereas the Executive Communication numbered 2307 and captioned A letter from the Assistant Secretary, Legislative Affairs, Department of State, transmitting a letter and attachments satisfying all requirements of Sec. 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Pub. L. 114–17), as received July 19, 2015, did not include the text of either side agreement with the IAEA; and 
Whereas the President has not subsequently transmitted to the appropriate congressional committees and leadership the text of the separate agreements identified in the Roadmap: Now, therefore, be it  That— 
(1)the President has not complied with section 2 of the Iran Nuclear Agreement Review Act of 2015 because the communication from the President did not constitute the agreement as defined by section 135(h)(1) of the Atomic Energy Act of 1954; and  (2)the period for review by Congress of nuclear agreements with Iran under section 135(b) of the Atomic Energy Act of 1954 has not commenced because the agreement has not yet been transmitted to the appropriate congressional committees and leadership. 
 
Karen L. Haas,Clerk.
